Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Derek C. Stettner on May 12, 2022.
IN THE CLAIMS
The claims are amended as follows:
Claim 1 (Currently amended): line 6
…..one short-circuited additional line (50), which [[can be]] coupled to an input……
Claim 7 (Previously Presented): line 5
…..short-circuited additional line (52) is [[configured to be]]  capacitively connected….
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Ayano, Hideki (EP 1085649 A2) discloses “a common mode current circuit wherein the neutral point of a capacitor connected to the n-phase AC output terminal is connected to the DC side of the inverter via one of the coils of the zero-phase transformer, rush current is likely to be caused in the capacitor upon switching the inverter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a circuit device for reducing common-mode interferences of an inverter , wherein an input of the inverter includes a first and a second DC voltage line and an output of the inverter includes a plurality of phases or phase lines on an AC voltage side, the inverter forms a common-mode interference source during operation, the circuit device having at least one short-circuited additional line, which can be coupled to an input and an output of the power inverter, wherein the additional line is a ring line, and conducts the interference currents produced by the common-mode interference source and returns them to the common-mode interference source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836